DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-3, 5-23 are currently pending.
Claim 4 has been canceled.
Claim 23 has been newly added.

Status of Amendment
The amendment filed on 12/30/2020 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 30 September 2020
All the 112(a) rejections from the previous Office Action are withdrawn in view of Applicant’s argument.
All the 103 rejections from the previous Office Action are maintained in view of Applicant’s argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS).
Regarding claims 1 and 18, Kramling et al. teaches a glazing unit comprising two sheets of glass (1, 2; Fig.3) joined by means of a thermoplastic interlayer (3; Fig.3, Para.0012 of English translation), wherein one of the glass sheets is tempered, corresponding to the toughened glass, and the other glass sheet is annealed (see Para. 0004 and Para.0009-0010 of English translation). The recitations of "configured to face an outside of the motor vehicle” and "configured to face an inside of the motor vehicle” are intended use. While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the annealed glass sheet of Kramling is capable of being turned toward the outside and the toughened glass is capable of being turned toward inside (see Para.0005). The Examiner wishes to point out that Kramling specifically teaches that the 
Moreover, Kramling teaches that the tempered glass sheet (corresponding to the claimed “toughened glass” is 3 mm, and the annealed glass sheet is 2mm (see Para.0009-0010, English translation of Kramling). Thusly, Kramling specifically teaches that a ratio of a thickness of the annealed glass sheet to a thickness of the toughened glass sheet is 0.66 which is within the claimed range.
 Kramling does not specifically teach that a thickness of the annealed glass sheet is less than 1.8 mm and a total thickness of the annealed and toughened glass sheets is not greater than 3.96 mm.
However, Winstanley et al. teaches an automotive glazing unit (10; Fig.1) comprising a first glass 20, a single PVB interlayer 30, and a second glass 40, wherein the thickness of the interlayer 30 is less than 0.76 mm [0040]. Winstansley further teaches that the overall suitable thickness of the glazing unit is between 3.5 mm to 4.3 mm [0090] which is suitable to be used in different automotive applications such as rooflights, side windows, door windows and any part or component of an automotive vehicle where glazing is desired [0099]. In addition, Winstanley teaches that the glasses of the glazing unit can be annealed or toughened [0040], wherein a thickness of each glass is between 1.6 mm to 2.1 mm (see Table 1, [0097]) to avoid manufacturing issues [0100].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the thickness of the glazing unit of Kramling to be between 3.5 mm and 4.3 mm and the thickness of the annealed glass to between 1.6 mm to 2.1 mm as taught by Winstanley in the absence of a showing of criticality or unexpected result, and since Winstanley teaches such thicknesses prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, modified Kramling teaches that a thickness of the annealed glass sheet is at least 1 mm (Winstanley: Table 1, [0097 and 0100]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Kramling teaches Kramling that the tempered glass sheet (corresponding to the claimed “toughened glass” is 3 mm, which is within the claimed range (see Para.0009-0010, English translation of Kramling).
Regarding claim 5, the central surface stress of the toughened glass sheet of modified Kramling would inherently be within the claimed range, because the glass sheet of modified Kramling is toughened and has a thickness that lies within the claimed range of the instant invention. In addition, the instant specification is silent to additional processing steps to reach the specific central surface stress. 
Regarding claim 6, the central surface stress of the annealed glass sheet of modified Kramling would inherently be within the claimed range, because the glass sheet of modified Kramling is annealed and has a thickness that lies within the claimed range of the instant invention. In addition, the instant specification is silent to additional processing steps to reach the specific central surface stress. 
Regarding claim 20, the central surface stress of the toughened and annealed glass sheets of modified Kramling would inherently be within the claimed ranges, because both the annealed glass sheet and the toughened glass sheet of modified Kramling have a thickness within the claimed range of . 
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS) as applied to claim 1 above, and further in view of Coster et al., U.S. Patent No. 6,538,192 B1 (herein after Coster ‘192).
Regarding claim 7, modified Kramling teaches all the claimed limitations as set forth above, but does not specifically teach at least one colored glass sheet.
However, Coster’192 et al. teaches a glazing unit adaptive for automotive vehicle roofs comprising a first sheet of glass on the external face of the roof, a second sheet of glass arranged toward the interior, an intermediate sheet of one or more thermoplastic resins between the glass sheets, and functional non-transparent elements arranged under the first sheet of glass (see abstract). Coster’192 further teaches that the second glass sheet (not facing the solar radiation) is a colored glass, which allows a significant reduction in the energy transmittance (column 5, lines 23-26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select a colored glass for the second glass sheet of Kramling (the sheet not facing the solar radiation) in order to reduce the energy transmittance as taught by Coster (column 5, lines 23-26).
Claims 8-9, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS) as applied to claim 1 above, and further in view of Tansch et al., U.S. Patent No. 5,332,888.
Regarding claim 8, modified Kramling teaches that the energy transmission is limited by the presence of a set of thin layers reflecting solar energy (10; Fig.3, Para.0016 of translation). Kramling does 
However, Tansch teaches a glazing unit having incorporated therewith a solar control filter, comprising combinations of layers of transparent films adhered to the surface of a transparent glass sheet (abstract). Tansch teaches that the glazing unit is adapted to reduce solar transmittance and increase solar reflection for minimizing solar heat gain through the glazing unit (Column 1, lines 19-25).
Therefore, the solar transmittance of the glass sheets is a result-effective variable that is decreased in order to minimize solar heat gain through the glazing unit as taught by Tansch (Column 1, lines 19-25). The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05.
Regarding claim 9, Kramling teaches that the set of thin layers 10 is supported by a transparent film introduced between the two glass sheets (Para.0016 of translation).
Regarding claims 16-17, Kramling teaches all the claimed limitations as set forth above, but does not specifically teach that the light reflection of the glazing unit has the colorimetric coordinates in the CIE L*a*b system such that: -4<a*<0 and -3<b*<0, and wherein the light transmission has the colorimetric coordinates in the CIE L*a*b* system such that: -4<a*<0 and -4<b*<0.
However, Tansch teaches a glazing unit having incorporated therewith a solar control filter, comprising combinations of layers of transparent films adhered to the surface of a transparent glass sheet (abstract). Tansch further teaches that the desired compatible color of the glazing unit is defined as having the following CIE lab scale parameters of -8<a*<0 and -2<b*<8 (for transmitted color) and -5<a*<5, -13<b*<3 (for the reflected color) (see column 4).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS) and Tansch et al., U.S. Patent No. 5,332,888 as applied to claim 8 above, and further in view of Takahara, U.S. Publication No. 2002/0106519 A1.
Regarding claim 10, modified Kramling teaches all the claimed limitations as set forth above, but does not specifically teach that the thermoplastic interlayer comprises oxide particles that absorb the infrared rays.
However, Takahara teaches a shielding window of an automobile comprising an interlayer in which infrared-shielding fine particles made of a metal, an oxide or a combination thereof are dispersed in a resin. Takahara further teaches that it is preferable to use ITO fine particles as the infrared-shielding fine particles due to their excellent infrared-shielding properties. Therefore, temperature rise in the cabin of the automobile due to the transmission of infrared rays can be prevented (Para.0076-0077).
Therefore, it would have been obvious to a person having ordinary skill in the art to replace the interlayer of Kramling for the interlayer of Takahara, because ITO fine particles have excellent infrared-shielding properties, which would prevent temperature rise in the cabin of the automobile due to the transmission of infrared rays as taught by Takahara (Para.0076-0077).
Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS), Tansch et al., U.S. Patent No. 5,332,888 and Takahara, U.S. Publication No. 2002/0106519 A1 as applied to claim 10 above, and further in view of Coster et al., U.S. Patent No. 6,538,192 B1 (herein after Coster ‘192).
Regarding claim 11, Kramling teaches all the claimed limitations as set forth above, but does not specifically teach that the interlayer included a set of photovoltaic cells and their associated conductors, and the annealed sheet being made of clear glass or extra clear glass.
However, Coster ‘192 teaches a glazing unit adaptive for automotive vehicle roofs comprising a first sheet of glass on the external face of the roof, a second sheet of glass arranged toward the interior, an intermediate sheet of one or more thermoplastic resins between the glass sheets, and functional non-transparent elements arranged under the first sheet of glass (see abstract), wherein the functional elements are photovoltaic elements. Coster teaches that the function of the photovoltaic cells is to limit the drain of the batteries of vehicle particularly when the vehicle motor is not running (Column 1, 28-26). Coster teaches that when the functional elements are photovoltaic cells the glass sheet facing the sun has to be made of an extra clear glass to optimize the transmittance (column 4, lines 57-67).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add photovoltaic cells and their associated conductors to the interlayer of the glazing unit of Kramling to limit the drain of the batteries of vehicle particularly when the vehicle motor is not running (Column 1, 28-26). In addition, it would have been obvious to select an extra clear glass for the sun facing glass sheet of Kramling in order to optimize the transmittance as taught by Coster ‘192 (Column 4, lines 57-67).
Regarding claim 12, the system of layers reflecting the infrared rays (10; Fig.3) of modified Kramling should be placed under the photovoltaic cells with respect to the path of the incident solar radiation otherwise the incident light could not reach the photovoltaic cells.
Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS) and Tansch et al., U.S. Patent No. 5,332,888 as applied to claim 8 above, and further in view of Barton et al., U.S. Publication No. 2009/0219468 A1.
Regarding claim 13, Kramling et al. teaches all the claimed limitations as set forth above, but does not specifically teach that the interlayer comprising an SPD film and the associated conductors, controlling the modification of the light transmission, the set of layers selectively reflecting the infrared rays being positioned above the SPD film with respect to the path of the incident solar radiation.
However, Barton et al. teaches a laminated glazing unit comprising two panes of glazing material joined together by at least one interlayer material, an electrical device such as an SPD located between the panes of glazing material and an infrared radiation reflecting means, such as reflective film) also located between the panes for reducing the amount of infrared radiation that may otherwise be incident upon the SPD device (abstract). Barton further teaches that inclusion of the SPD device in the glazing unit provides passenger comfort when used the roofing/window of vehicles due to its variable light transmission properties (Para.0004).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to include an SPD device in the interlayer of the glazing unit of Kramling to provide passenger comfort due to its variable light transmission properties as taught by Barton (Para.0004).
Regarding claims 14-15, modified Kramling does not specifically teach that the set of layers reflecting the infrared rays comprises three thin silver layers separated by dielectric layers.
However, Tansch et al. teaches a glazing unit comprising two glass sheets (25, 36; Fig.5), an interlayer (37) and a set of layers (27) reflecting the infrared rays, comprising three silver layers (29, 31, 33; Fig.7) separated by dielectric layers 30, 32, 34; Fig.7). Tansch further teaches that the electrically 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the set of silver layers separated by dielectric layers of Tansch for the set of the reflective layers of Kramling, because such configuration enable the set layers to be utilized as a defogging and deicing system for the glazing unit as taught by Tansch (Column 2, lines 37-68).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS) as applied to claim 1 above, and further in view of Melling et al., U.S. Patent No. 4,124,733.
Regarding claim 19, modified Kramling teaches all the claimed limitations as set forth above, but does not specifically teach that a ratio of the thickness of the annealed and toughened glass sheets is between 0.3 and 0.6.
However, Melling teaches a laminated glass windscreen comprising an annealed glass sheet that has been annealed and configured to face an outside of the laminated glass wind screen (column 2, line 64 to column 3, line 3), and a toughened glass sheet configured to face an inside of the laminated glass wind screen (column 1, lines 31-35), wherein the inner and outer glass sheets are both of thickness within the range of 0.5 mm to 3 mm (column 1, lines 27-29).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thicknesses for the annealed glass and the toughened glass sheets of modied Kramling to be disclosed within the thickness range of Melling, because such thicknesses are known to be suitable for an annealed glass sheet and a toughened glass sheet of a glazing unit as taught by Melling (column 1, lines 27-29). In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thusly, a ratio of thicknesses of the annealed and toughened glass sheets of modified Kramling would be between 0.167-1 overlapping with the claimed range of 0.3 to 0.6 (note that the thicknesses of the annealed and toughened glass sheets of modified Kramling would be between 0.5 to 3 mm (See Rejection of claims 1 and 18). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramling et al., EP0418123 (English translation already on the record) in view of Winstanley et al., U.S. Publication No. 2008/0318028 A1 (cited in IDS) and Melling et al., U.S. Patent No. 4,124,733.
Regarding claims , Kramling et al. teaches a glazing unit comprising two sheets of glass (1, 2; Fig.3) joined by means of a thermoplastic interlayer (3; Fig.3, Para.0012 of English translation), wherein one of the glass sheets is tempered, corresponding to the toughened glass, and the other glass sheet is annealed (see Para. 0004 and Para.0009-0010 of English translation). The recitations of "configured to face an outside of the motor vehicle” and "configured to face an inside of the motor vehicle” are intended use. While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the annealed glass sheet of Kramling is capable of being turned toward the outside and the toughened glass is capable of being turned toward inside (see Para.0005). The Examiner wishes to point out that Kramling specifically teaches that the annealed glass sheet can be installed either on the outside or on the inside of the glazing unit (See Para.05 of page 1 of 
Moreover, Kramling teaches that the tempered glass sheet (corresponding to the claimed “toughened glass” is 3 mm, and the annealed glass sheet is 2mm (see Para.0009-0010, English translation of Kramling). Thusly, Kramling specifically teaches that a ratio of a thickness of the annealed glass sheet to a thickness of the toughened glass sheet is 0.66 which is within the claimed range.
 Kramling does not specifically teach that a thickness of the annealed glass sheet is less than 1.8 mm and a total thickness of the annealed and toughened glass sheets is not greater than 3.96 mm.
However, Winstanley et al. teaches an automotive glazing unit (10; Fig.1) comprising a first glass 20, a single PVB interlayer 30, and a second glass 40, wherein the thickness of the interlayer 30 is less than 0.76 mm [0040]. Winstansley further teaches that the overall suitable thickness of the glazing unit is between 3.5 mm to 4.3 mm [0090] which is suitable to be used in different automotive applications such as rooflights, side windows, door windows and any part or component of an automotive vehicle where glazing is desired [0099]. In addition, Winstanley teaches that the glasses of the glazing unit can be annealed or toughened [0040], wherein a thickness of each glass is between 1.6 mm to 2.1 mm (see Table 1, [0097]) to avoid manufacturing issues [0100].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the thickness of the glazing unit of Kramling to be between 3.5 mm and 4.3 mm and the thickness of the annealed glass to between 1.6 mm to 2.1 mm as taught by Winstanley in the absence of a showing of criticality or unexpected result, and since Winstanley teaches such thicknesses to be a suitable thickness for a glazing units used in different automotive applications such as rooflights, prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Modified Kramling does not specifically teach that a ratio of the thickness of the annealed and toughened glass sheets is between 0.3 and 0.6.
However, Melling teaches a laminated glass windscreen comprising an annealed glass sheet that has been annealed and configured to face an outside of the laminated glass wind screen (column 2, line 64 to column 3, line 3), and a toughened glass sheet configured to face an inside of the laminated glass wind screen (column 1, lines 31-35), wherein the inner and outer glass sheets are both of thickness within the range of 0.5 mm to 3 mm (column 1, lines 27-29).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thicknesses for the annealed glass and the toughened glass sheets of modied Kramling to be disclosed within the thickness range of Melling, because such thicknesses are known to be suitable for an annealed glass sheet and a toughened glass sheet of a glazing unit as taught by Melling (column 1, lines 27-29). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thusly, a ratio of thicknesses of the annealed and toughened glass sheets of modified Kramling would be between 0.167-1 overlapping with the claimed range of 0.3 to 0.6 (note that the thicknesses of the annealed and toughened glass sheets of modified Kramling would be between 0.5 to 3 mm (See Rejection of claims 1 and 18). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed on 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that “Winstanley teaches that each glass sheet should be greater than 1.6 mm in thickness to avoid manufacturing issues. Thus in order to obtain a total thickness of less than 3.96 mm following Winstanley, each glass should be no less than about 1.7 mm in thickness. However, claim 1 further requires a ratio between the two glass sheets of no more than 0.8. Accordingly, the thicker glass sheet would be at least 1.7mm/0.8=2.1 mm. Since the two glass sheets have a combined thickness of at least 3.8 mm, this would leave a thickness of only about 0.1 mm for the interlayer which is at the extreme end of the Winstanley range in order to still satisfy claim 1. As a practical matter, no one would ever select such a thin interlayer and thus Winstanley also does not render obvious a think glazing with the two glass sheets having different thicknesses as claimed” (see page 8 of Remarks).
The Examiner respectfully disagrees. First, regarding applicant’s argument that in order to obtain a total thickness of less than 3.96 mm, each glass sheet should be no less than 1.7 mm, the Examiner wishes to point out that this statement is not valid. For instance, a thickness of one glass could be 1.6 mm while a thickness of the other glass is 2.1, wherein a ratio between the two glass sheets is 0.76 overlapping with the claimed range. In addition, a combined thickness of the two glasses would be 3.7 mm, which would result in a thickness of 0.26 mm for the interlayer (meeting Winstanley requirement of having the interlayer being less than 0.76 mm in thickness). Moreover, the Examiner Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP 2123). Therefore, even if thicknesses of 1.7 mm and 2.1 mm for the glasses and 0.1 mm for the interlayer are considered, such thicknesses do not constitute a teaching away from the broader disclosure of modified Kramling.
	Applicant further argues that “looking at the total glazing thickness ranges of 3.5 mm to 4.3 mm in Winstanley, the only way that Winstanley reaches a total thickness of the glazing of 3.5 mm is to have the two glass sheets be approximately the same thickness of 1.7 mm with the smallest possible interlayer of 0.1 mm. Winstanley teaches that it is preferred that each of the glass plies are both of about the same thickness [100]. But this approach fails the claim 1 requirement that one sheet has a thickness no more than 80% of the other and thus the total thickness of 3.5 mm in Winstanley is not relevant to the present claims (see pages 8-9 of Remarks).
	The Examiner wishes to point out that Winstanley teaches that the total glazing thickness ranges from 3.5 mm to 4.3 mm [0090] overlapping with the claimed range of “not greater than 3.96” and not just 3.5 mm. One cannot argue against a reference based on just a lower bound of  a disclosed range. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP 2123). In addition, regarding Applicant’s statement that Winstanley teaches that it is preferred that each of the glass plies are both of about the same thickness, the Examiner wishes to point out that Winstanley also teaches that mixed thickness are also possible where one glass of the laminated is thicker than the other glass [0100].
	Lastly, Applicant argues regarding the rejections of claims 19 and 21 over Kramling in view of Winstanley and Melling that the rejection ignores the explicit teachings of Winstanley on the total thickness of the laminate. Applicant argues that Winstanley repeatedly states that glass thicknesses of 1.6 mm or less are to be avoided because it is difficult to make such glass sheets. Therefore a person of ordinary skill in the art combining Winstanley and Melling would be dissuaded from selecting the thinner glass sheets of Melling due to the increased technical difficulty in making such annealed or toughened glass sheets (see pages 9-10 of Remarks).
	The Examiner wishes to point out that Winstanley teaches that the suitable thickness for the glazing unit is between 3.5 mm and 4.3 mm [0090]. In addition, although Winstanley teaches that the production of glasses with a thickness of 1.6 mm is difficult, Winstanley does not teach that it would be impossible to make a glass for the glazing unit with a thickness of 1.6 mm or smaller. Therefore, Winstanley does not teach away from having a glass with a thickness of 1.6 mm or smaller and is open to smaller thicknesses than 1.6 mm. For this reason, the disclosure of Winstanley is not teaching away nor it is incompatible with the teachings of Melling (see Winstanley: [0090-0092]). For instance, if a thickness of one glass of the glazing unit of modified Kramling is considered to be 1.26 mm and the other glass thickness is 2.1 mm, their thickness ratio would be 0.6 (within the claimed range of 0.3-0.6) and their total thickness would be 3.36 mm leaving a thickness of less than 0.6 mm for the interlayer would result in a thickness of not greater than 3.96 mm for the glazing unit, which would meet all the requirement for the claimed invention. In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726